Citation Nr: 1826360	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-29 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been received to open a claim of entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mussey, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1980 to May 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In September 2017, the Veteran testified at a video-conference hearing from the RO.  A transcript of that hearing is of record.

At the hearing, the Veteran's attorney requested that the record be held open for a period of 60 days in order to submit additional evidence.  See 38 C.F.R. § 20.709 (2017).  However, the record does not indicate that further evidence was submitted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the delay, but a remand is required in this appeal to pursue additional development to ensure that there is a complete record upon which to make an informed decision, so that the Veteran is afforded every possible consideration.

The Veteran's claim for PTSD is based on a personal assault that reportedly occurred during active service.  Such claims require the notice set forth in 38 C.F.R. § 3.304(f) regarding PTSD claims based on personal assault.  This notice has not been sent to the Veteran.  The Veteran must be furnished the required notice.  

Further records development must also be accomplished.  At the September 2017 hearing, the Veteran, through counsel, stated that he received psychiatric treatment at Somerville Hospital in the 1980's.  There are records of treatment at this hospital dated in the late 1990's, but earlier records from this facility do not appear to be in the file.  The Veteran also stated that he is currently undergoing psychiatric treatment at Massachusetts General Hospital.  Appropriate development for these records should be undertaken on remand.  Finally, there are no VA treatment records in the file dated since March 2010.  Any such records should be added to the file.  

Additionally, at the hearing, the Veteran's attorney stated that there was a letter in support of the claim from the Veteran's cousin.  This letter is not in the file.  On remand, the Veteran should be afforded an opportunity to provide this evidence.

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran with the notice required under 38 C.F.R. § 3.303(f) for PTSD claims based on personal assault. 

2.  Request the Veteran to authorize the release of private treatment records from Somerville Hospital dated in the 1980's, and recent treatment records from Massachusetts General Hospital.  Appropriate efforts should then be made to obtain these records if the Veteran has provided the appropriate release.  He should also be invited to submit the records himself. 

3.  Invite the Veteran to submit the letter from his cousin referred to at the September 2017 hearing. 

4.  Make arrangements to obtain and associate with the claims file all outstanding records of VA treatment, including all VA treatment records dated from March 2010 forward from the VA Boston Healthcare System (Jamaica Plain Campus, Brockton Campus, and West Roxbury Campus) and Edith Nourse Rogers Memorial VA hospital (Bedford, Massachusetts).

5. Finally, after completing any other development that may be indicated, readjudicate the petition to reopen the claim.  If denied, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




